Case 3:20-cv-00180-MEM-DB Document 19 Filed 07/08/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAMONT ZAMICHIELI, CIVIL DIVISION
Plaintiff, 3:20-cv-00180-MEM-DB
vs.
Code:

J.B. MERRITTS, C.O. PARKES, C.O.
HENRY, C.O. STOVER, C.O. FOCHMAN,
C.0. CHILCOTE, LT. DUNKLE, LT. M.
MAXWELL, DSCS-WALTERS, LT. CALEB
YOUNCKER, DSFM-BRUMBAUGH, RN-
ASHLEY MADRU-WHITSEL, UM-C.
KENDRICK, CAPT. W. HOUSE, JESSICA
L. COUSINS-CRNP, SUPERINTENDENT K.
KAUFFMAN, C.O. FERRY, CCPM-JILL
SPYKER, HUNTINGDON COUNTY, JOHN
WETZEL, PENNSYLVANIA DEPARTMENT
OF CORRECTIONS, JOHN DOE(1), JOHN
DOE(2), JANE DOE(1) JANE DOE(2),

Defendants.

BRIEF IN SUPPORT OF MOTION TO DISMISS

AND NOW, comes Defendant Jessica L. Cousins, CRNP (hereinafter “CRNP Cousins"),
by and through her attorneys, Matis Baum O'Connor, and files the following Brief in Support
of Motion to Dismiss Plaintiff's Complaint.
I. PROCEDURAL HISTORY

Plaintiff, Lamont Zamichieli, a pro se inmate currently housed at SCI Camp Hill,
initiated this action by filing a Complaint on February 4, 2020 (Doc. 1). That same day,
Plaintiff also filed a Motion to Appoint Counsel, which the Court later denied on June 8, 2020
(Docs. 4 and 13). CRNP Cousins executed and filed a Waiver of Service on June 19, 2020
(Doc. 17). This Motion to Dismiss and Brief in Support are now timely filed on behalf of

CRNP Cousins based on deficiencies in Plaintiff's Complaint.
Case 3:20-cv-00180-MEM-DB Document 19 Filed 07/08/20 Page 2 of 10

II. FACTUAL AVERMENTS

Plaintiff alleges that CRNP Cousins is a psychiatric mental health certified nurse
practitioner, who is also a member of the Psychiatric Review Team (hereinafter "PRT") and
is responsible for all mental health care of Plaintiff (Doc. 1, 423). Plaintiff claims that he
has been assigned a "D stability," indicating that he is seriously mentally ill (Doc. 1, 934).
He further alleges that he has a diagnoses of schizoaffective disorder depressive type and
has been prescribed "Seroquel" (Doc. 1, 934).

Plaintiff alleges that Co-Defendant, John Wetzel, who is the secretary of the
Pennsylvania Department of Corrections, was sued by the Disability Rights Network of PA
(Doc. 1, 436). The suit allegedly resulted in a settlement agreement to which Plaintiff
believes also applies to him (Doc. 1, 736). Plaintiff alleges that CRNP Cousins and various
Co-Defendants have violated the settlement agreement by depriving Plaintiff of ten
structured hours out-of-cell (Doc. 1, 950).

Plaintiff further claims that on either March 18 or 19, 2018, CRNP Cousins retaliated
against him by discontinuing his medication and removing his D stability code (Doc. 1, 952).
Plaintiff avers that CRNP Cousins stated there was no indication that Plaintiff required
medication and that she told him to participate in out-of-cell programs as his medical
therapy (Doc. 1, 951). Additionally, Plaintiff claims that CRNP Cousins had a rule to
discontinue prisoners' medication if they fell below 90 percent compliance in taking their
medication (Doc. 1, 4953 and 54). Plaintiff states in his Complaint that his compliance that
month was only 75.8 or 78.5 percent (Doc. 1, 4953 and 54).

The legal claims portion of Plaintiff's Complaint begins on page 28 (Doc. 1). Plaintiff
alleges that CRNP Cousins violated his Eighth Amendment rights by being deliberately
indifferent to his serious mental health needs (Doc. 1, 4143). Plaintiff further alleges that
CRNP Cousins and various Co-Defendants violated his Eighth and Fourteenth Amendment
rights by breaching the settlement agreement regarding structured out-of-cell time (Doc. 1,

9144).
Case 3:20-cv-00180-MEM-DB Document 19 Filed 07/08/20 Page 3 of 10

Plaintiff's Complaint must be dismissed with prejudice based on his failure to exhaust
administrative remedies and his failure to state a claim upon which relief can be granted.
III. QUESTIONS PRESENTED

A. Should Plaintiff's claims for failure to provide structured out-of-cell time be
dismissed because Plaintiff did not exhaust his administrative remedies pursuant
to 42 U.S.C. §1997(e)?
SUGGESTED ANSWER: YES.

B. Should Plaintiff's Complaint be dismissed based on his failure to state a claim
upon which relief could be granted?

SUGGESTED ANSWER: YES.

IV. STANDARD OF REVIEW

Under Federal Rule of Civil Procedure 12(b)(6), a plaintiff's complaint may be
dismissed for failing to state a claim upon which relief may be granted. In evaluating a
motion to dismiss under this rule, the Court must accept all factual allegations as true and
construe the complaint in the light most favorable to the plaintiff. Phillips v. County of
Allegheny, 515 F.3d 224, 231 (3d Cir. 2008). In order to survive a motion to dismiss,
however, a plaintiff may not rely on "labels and conclusions." Bel/ Atlantic Corp. v.
Twombly, 550 U.S. 544, 555 (2007). A Court "is not bound to accept as true a legal
conclusion couched as a factual allegation" and "need not credit a complaint's bald
assertions or legal conclusions when deciding a motion to dismiss." Ashcroft v. Iqbal, 556
U.S. 662 (2009) (citations omitted); Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906
(3d Cir. 1997) (citations omitted).

In analyzing a pro se complaint, the Court must perform a two-part analysis. Fow/er
v. UPMC Shadyside, 578 F.3d 210 (3d Cir. 2009). The Court must first separate the factual
elements from the legal elements and disregard the legal conclusions made by plaintiff. Id.
Second, the Court must determine if the complaint sets forth facts sufficient to show a

“plausible claim for relief." Jd. at 211.
Case 3:20-cv-00180-MEM-DB Document 19 Filed 07/08/20 Page 4 of 10

V. ARGUMENT

A. Failure to exhaust administrative remedies?

The Prison Litigation Reform Act (hereinafter "PLRA") provides that “no action shall be
brought with respect to prison conditions under Section 1983... . or any other Federal law,
by a prisoner... . until such administrative remedies as are available are exhausted.” 42
U.S.C. § 1997e(a). The administrative remedies must be exhausted properly, which
demands that a plaintiff be in "compliance with an agency's deadlines and other critical
procedural rules... .". Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).

The Pennsylvania Department of Corrections (hereinafter "DOC") maintains a
grievance system policy, which sets out a three-step grievance and appeals process.
Department policy DC-ADM-804 is the DOC’s Consolidated Inmate Grievance Review
System, a copy of which is attached as Exhibit A. Under the policy, "first, an inmate is
required to legibly set forth all facts and identify all persons relevant to his claim in a
grievance which will then be subjected to initial review.” Second, after the initial review by
a grievance officer, the inmate has the opportunity to appeal to the facility administrator for
a second level of review. Finally, an appeal to the Secretary's Office of Inmate Grievances
and Appeals is available." Runkle v. Pa. Dept. Correct., 2013 WL 6485344 (W.D. Pa. Dec.
10, 2013). Properly completing the process through the final appeal decision on the merits
is a prerequisite to any Federal suit. Booth v. Turner, 532 U.S. 731, 741 (2001); Oriakhi v.

U.S., 165 Fed. Appx. 991, 993 (3d Cir. 2006).

 

' The defense of failure to exhaust administrative remedies pursuant to 42 U.S.C. §1997(e)
is an affirmative defense that may be brought as a Motion to Dismiss. Hastings v. Smeal,
2012 WL 832898 (W.D. Pa. Jan. 19, 2012). When considering a Motion to Dismiss, courts
may consider indisputably authentic documents, such as Department of Corrections policies
or an inmate's grievance records without converting the motion to a Motion for Summary
Judgment. Id. citing Spruill v. Gillis, 372 F.3d 218, 223 (3d Cir. 2004). In certain
circumstances, however, it has been held that "[rJeliance on declarations from prison
officials or Corrections Department administrators requires conversion" to a Motion for
Summary Judgment. Berry v. Kiem, 283 F. Appx. 1, 3 (3d Cir. 2008). As such, Ms. Cousins
respectfully requests that, if necessary, this court convert this motion into a Motion for
Summary Judgment on the issue of failure to exhaust.
Case 3:20-cv-00180-MEM-DB Document 19 Filed 07/08/20 Page 5 of 10

In order to determine if Plaintiff properly exhausted his administrative remedies, the
undersigned counsel served a subpoena upon the Secretary's Office of Inmate Grievances
and Appeals, requesting full and complete copies of any and all grievances received by that
office pertaining to Plaintiff from March 2018 through the present. A copy of this subpoena
is attached as Exhibit B. Any grievance which has been properly exhausted must
necessarily have gone through this office. In response, the Secretary's Office of Inmate
Grievances and Appeals produced 19 grievances. Of those 19 grievances, only 11 relate to
Plaintiff's time at SCI Huntingdon. Other than grievance no. 7284342, none of the
grievances relate in any way to Ms. Cousins or the claims in Plaintiff's Complaint.

Grievances nos, 729127, 729930, and 732590 (attached hereto as Exhibit "D") all
relate to alleged inadequate medical and mental health care that Plaintiff received from
other providers or that he was generally denied treatment while housed in the DTU.
Grievances nos. 728525 and 733568 (attached hereto as Exhibit "E") relate to claims of
alleged use of excessive force by staff. Grievances nos. 732593 and 771248 (attached
hereto as Exhibit "F") relate to claims of staff tampering with or withholding Plaintiff's mail.
Finally, Grievances nos. 735677, 740123, and 754907 (attached hereto as Exhibit "G")
relate to allegations of sexual harassment, staff smoking and using tobacco near Plaintiff's
cell, and COI Merrits injuring Plaintiff's hands.

Plaintiff did file Grievance no. 823045 (attached hereto as Exhibit "H") about not
receiving structured out-of-cell time. While this grievance relates to the denial of structured
out-of-cell time, Plaintiff has still failed to exhaust his administrative remedies. First, this
grievance does not name Ms. Cousins. See Williams v. Pennsylvania Dept. of Corrections,
146 Fed. Appx. 554, 557 (3d Cir. 2005) (internal quotations and citations omitted) ("to the
extent the identity of a defendant [is] a fact relevant to the claim, Pennsylvania's prison

grievance policy mandate[s] that the identification be included in the inmate's Statement of

 

* Grievance no. 728434 (attached hereto as Exhibit "C") relates to CRNP Cousins allegedly
discontinuing Plaintiff's medication.
Case 3:20-cv-00180-MEM-DB Document 19 Filed 07/08/20 Page 6 of 10

Facts on the grievance form. A Pennsylvania inmate's failure to properly identify a
defendant constitute[s] a failure to properly exhaust his administrative remedies under the
PLRA"). Furthermore, this grievance did not complete the entire grievance process on the
merits because Plaintiff's final appeal was untimely. See Booth at 741. Finally, this
grievance was filed while Plaintiff was at SCI Camp Hill, and therefore relates to the lack of
out-of-structured cell time that Plaintiff allegedly did not receive at SCI Camp Hill. Plaintiff
has alleged that CRNP Cousins works at SCI Huntingdon (Doc. 1, 423), and therefore, this
grievance could not possibly be related to her conduct.

Based on these records, it is quite clear that Plaintiff has failed to exhaust his
administrative remedies with respect to his claims against CRNP Cousins regarding an
alleged denial of structured out-of-cell time. "It is beyond the power of [any] court...to
excuse compliance with the exhaustion requirement whether on the ground of futility,
inadequacy or on any other basis." Jackson v. Beard, 2013 WL 5176741 (M.D. Pa. Sept.
12, 2013) (citations omitted). Therefore, Plaintiff's claims of denial of structured out-of-cell
time against CRNP Cousins, therefore, must be dismissed.

B. Failure to state a claim upon which relief can be granted

Plaintiff's Complaint must be dismissed pursuant to Federal Rule of Civil Procedure
12(b)(6) for his failure to state a claim upon which relief can be granted against CRNP.
Cousins. Even when liberally construed? and taken as true’, Plaintiff's Complaint fails to

state facts to support a claim against CRNP Cousins.

 

3“T[A] pro se Complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94
(2007) (internal quotation marks and citations omitted).

* In evaluating a motion to dismiss, all allegations in the Complaint and all reasonable
inferences that can be drawn therefrom must be accepted as true and viewed in the light
most favorable to the non-moving party. Rocks v. Philadelphia, 868 F.2d 644, 645 (3d Cir.
1989).
Case 3:20-cv-00180-MEM-DB Document 19 Filed 07/08/20 Page 7 of 10

1. Eighth Amendment Claims

In order to establish an Eighth Amendment medical indifference claim, an inmate must
allege facts that demonstrate (1) a serious medical need and (2) acts or omissions by prison
officials that indicate deliberate indifference to that need." Natale v. Camden County Corr.
Facility, 318 F.3d 575, 582 (3d Cir. 2003). Plaintiff cannot meet this burden because he has
failed to plead facts that shows that CRNP Cousins engaged in deliberate indifference.

In determining whether the treatment provided to Plaintiff was sufficient, deference is
to be given to the course of treatment implicated by medical professionals. See Inmates of
Allegheny County Jail v. Pierce, 612 F.2d 754 (3d Cir. 1979). An inmate's disagreement
with medical or mental health treatment is insufficient to establish deliberate indifference
and does not give rise to a Section 1983 cause of action. Durmer v. O'Carroll, 991 F.2d 64,
69 (3d Cir. 1993). In this case, Plaintiff has only established that he disagrees with CRNP
Cousins’ decision to take him off his medication. Plaintiff admits, however, that he was
noncompliant with this medications and that CRNP Cousins recommended participate in out-
of-cell programs as an alternative form of treatment. Based on his Complaint, Plaintiff has
not alleged anything more than a disagreement about his medical treatment. See White v.
Napoleon, 897 F.2d 103, 110 (3d Cir. 1990) (it is a "Well established rule that mere
disagreements over medical judgment do not state Eighth Amendment claims"). Therefore,
Plaintiff's Eighth Amendment claim fails as a matter of law and must be dismissed.

2. Retaliation

In order to state a prima facie case of retaliation, Plaintiff is required to show that (1)
his conduct was constitutionally protected; (2) he suffered adverse action at the hands of
the Defendants; and (3) his constitutionally protected conduct was a substantial motivating
factor in the Defendant's conduct. Carter v. McGrady, 292 F.3d 152, 158 (3d. Cir. 2000).

While Plaintiff has alleged that CRNP Cousins acted out of retaliation because of
“Plaintiff's grievances and lawsuits on her” (Doc. 1, 923), Plaintiff has failed to set forth

facts sufficient to show a plausible claim for relief on this basis. This is particularly true with
Case 3:20-cv-00180-MEM-DB Document 19 Filed 07/08/20 Page 8 of 10

respect to the third element of this test, causation. Plaintiff must set forth facts which show
"(1) an unusually suggestive temporal proximity between the protected activity and the
allegedly retaliatory action, or (2) a pattern of antagonism coupled with timing to establish
a causal link." Lauren W. Ex rel. Jean W. v. DeFlaminis, 580 F.3d 259, 267 (3d Cir. 2007),
Plaintiff's Complaint sets forth no facts reflecting that CRNP Cousins was aware of these
suits or grievances, or that they occurred within close proximity to CRNP Cousins
discontinuing Plaintiff's medication. Without alleging such facts, Plaintiff cannot show that
his conduct was a motivating factor in any decision made by CRNP Cousins regarding
Plaintiff's medications. Therefore, Plaintiff's retaliation claims are unsupported by fact and
must be dismissed.

3. Breach of Contract

While Plaintiff claims that CRNP Cousins violated his Eighth and Fourteenth
Amendment rights by allegedly breaching the settlement agreement (Doc. 1, 4144), this is
truly a breach of contract claim. Plaintiff does not have standing to bring this breach of
contract claim.

A party has standing as a third party beneficiary where both parties to the contract
express an intension to benefit the third party in the contract itself. Scarpitti v. Weborg,
609 A.2d 147, 151 (Pa. 1992). Plaintiff has pled no facts to show that the parties to the
contract intended him to be a third party beneficiary. Plaintiff merely asserts in his
Complaint that "this agreement of settlement applies to Plaintiff Zamichieli as well" (Doc. 1,
36). Such conclusory statements are insufficient to establish a third party beneficiary
claim. Therefore, Plaintiff does not have standing to bring a breach of contract claim, and
his claims against CRNP Cousins for alleged denial of structured out-of-cell time must be
dismissed.

VI. CONCLUSION
For the reasons set forth above, it is respectfully requested that Defendant's Motion to

Dismiss be granted and that Plaintiff's Complaint be dismissed with prejudice. Plaintiff
Case 3:20-cv-00180-MEM-DB Document 19 Filed 07/08/20 Page 9 of 10

should not be given an opportunity to amend to resolve any deficiencies as, given the
nature of said deficiencies, any attempt at amendment would be futile.
MATIS BAUM O'CONNOR

Electronically Filed

By: /s/ Cassidy L. Neal
Cassidy L. Neal, Esquire
PA I.D. 311979
Attorneys for Jessica L. Cousins, CRNP,
Defendant

912 Fort Duquesne Blvd
Pittsburgh, PA 15222
(412) 338-4750
Case 3:20-cv-00180-MEM-DB Document 19 Filed 07/08/20 Page 10 of 10

CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that I am this day serving a true and correct copy of
the foregoing BRIEF IN SUPPORT OF MOTION TO DISMISS upon the persons listed

below by United States, First-class mail, postage prepaid, this 8" day of July, 2020.

Smart Communications/ PA DOC
Lamont Zamichieli

Inmate No. LW2870

SCI-Camp Hill

PO Box 33028

St. Petersburg, FL 33733

Pro se Plaintiff

MATIS BAUM O'CONNOR

Electronically Filed

By: _/s/ Cassioly L. Neal
Cassidy L. Neal, Esquire
PA I.D. 311979
Attorneys for Jessica L. Cousins, CRNP,
Defendant

912 Fort Duquesne Blvd
Pittsburgh, PA 15222
(412) 338-4750
